Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 2 TO AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
     This Amendment No. 2 to Amended and Restated Credit and Security Agreement
(this “Amendment”), dated as of April 14, 2010, is entered into by and among
PACKAGING RECEIVABLES COMPANY, LLC, a Delaware limited liability company, as
borrower (together with its successors and permitted assigns, the “Borrower”),
PACKAGING CREDIT COMPANY, LLC, a Delaware limited liability company, as initial
servicer (together with its successors, the “Servicer”), YC SUSI Trust, a
Delaware statutory trust, and Bank of America, National Association (“Bank of
America”), as lenders (collectively, the “Lenders”), and Bank of America, as
agent for the Lenders (in such capacity, the “Agent”).
RECITALS
     WHEREAS, the parties hereto have entered into that certain Amended and
Restated Credit and Security Agreement dated as of September 19, 2008 (as
amended by that certain Amendment No. 1 to Amended and Restated Credit Agreement
dated as of April 15, 2009, and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);
     WHEREAS, the parties hereto wish to make certain changes to the Credit
Agreement as herein provided;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:
     SECTION 1. Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Credit Agreement.
     SECTION 2. Amendments.
     2.1. Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     “Section 1.1. The Facility. On the terms and subject to the conditions set
forth in this Agreement, the Borrower (or the Servicer on the Borrower’s behalf)
may from time to time during the Revolving Period request Advances by delivering
a Borrowing Request to the Agent in accordance with Section 2.1. Upon receipt of
a copy of each Borrowing Request from the Borrower or Servicer, the Agent shall
advise YC SUSI and the Liquidity Banks thereof, and in the event that YC SUSI
elects not to make any such Loan to the Borrower, each of the Liquidity Banks
severally agrees to make its Ratable Share of such Loan to the Borrower, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of YC SUSI’s and the Liquidity Banks’ Loans at any
one time outstanding exceed the lesser of (i) the aggregate amount of the
Liquidity Banks’ Commitments, and (ii) the Borrowing Base (such lesser amount,
the “Allocation Limit”). Each Loan shall be in the minimum amount of $1,000,000
or a larger integral multiple of $500,000. In no event may the aggregate
principal amount of the Advances hereunder exceed the lesser of (x) the
Aggregate Commitment, or (y)

 



--------------------------------------------------------------------------------



 



the Borrowing Base. All Liquidity Banks’ Commitments shall terminate on the
Termination Date. Each of the Loans, and all other Obligations of the Borrower,
shall be secured by the Collateral as provided in Article IX.”
     2.2. Section 1.2(c) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “(c) At all times prior to the Conduit Investment Termination Date, it is
the intent of YC SUSI to fund each requested Advance through the issuance of
Commercial Paper Notes, but the parties acknowledge that if YC SUSI is unable,
or determines that it is undesirable, to issue Commercial Paper Notes to fund
all or any portion of the Loans, or is unable to repay such Commercial Paper
Notes upon the maturity thereof, YC SUSI may put all or any portion of its Loans
to the Liquidity Banks at any time pursuant to the Liquidity Agreement to
finance or refinance the necessary portion of its Loans through a Liquidity
Funding to the extent available. The Liquidity Fundings shall be Eurodollar
Loans, unless otherwise provided in Article II. Regardless of whether a
Liquidity Funding constitutes an assignment of a Loan or the sale of one or more
participations therein, each Liquidity Bank participating in a Liquidity Funding
shall have the rights of a “Lender” hereunder with the same force and effect as
if it had directly made a Loan to the Borrower in the amount of its Liquidity
Funding. On and after the Conduit Investment Termination Date, all Loans
hereunder will be funded by the Liquidity Banks.”
     2.3. Section 1.3(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “(b) Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto as provided in accordance with Article II of this Agreement
to (but not including) the last day of such Interest Period at a rate per annum
equal to the sum of (i) the applicable Eurodollar Rate (Reserve Adjusted) for
such Interest Period plus (ii) the Bank Rate Spread.”
     2.4. Section 1.4(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “(b) [Reserved.]”
     2.5. Section 1.4(d) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “(d) The Borrower promises to pay all accrued and unpaid interest on each
Loan (other than a CP Rate Loan) on its applicable Interest Payment Date. The
principal on each Eurodollar Loan shall be payable on and after the Termination
Date as and when Collections are received.”
     2.6. Section 1.8 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     “Extension of the Scheduled Termination Date. Provided that no Event of
Default exists and is continuing, the Borrower may request an extension of the
Scheduled Termination Date by submitting a request for an extension (each, an
“Extension Request”) to the Agent. If Bank of

2



--------------------------------------------------------------------------------



 



America, as Lender, does not agree to an Extension Request, the Scheduled
Termination Date shall remain unchanged.
     2.7. Section 2.2 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     “Section 2.2. Eurodollar Loans. From and after the Conduit Investment
Termination Date or if the Borrower has otherwise been informed by the Agent
that CP Rate Loans are not available, prior to the occurrence of an Event of
Default, all Loans will be Eurodollar Loans, except as otherwise provided in
this Section 2.2. The Borrower shall have no right to select Interest Periods
for Eurodollar Loans.
     If the Agent or any Liquidity Bank determines (i) that maintenance of any
Eurodollar Loan would violate any applicable law or regulation, (ii) that
deposits of a type and maturity appropriate to match fund any of such Liquidity
Bank’s Eurodollar Loans are not available or (iii) that the maintenance of any
Eurodollar Loans will not adequately and fairly reflect the cost of such
Liquidity Bank of funding Eurodollar Loans, then the Agent, upon the direction
of such Liquidity Bank, shall suspend the availability of future Eurodollar
Loans until such time as the Agent or applicable Liquidity Bank provides notice
that the circumstances giving rise to such suspension no longer exist, and, if
required by any applicable law or regulation, terminate any outstanding
Eurodollar Loan so affected. All Loans allocated to any such terminated
Eurodollar Loan shall be reallocated to an Alternate Base Rate Loan.”
     2.8. Section 4.2 of the Credit Agreement is hereby amended to delete
subsections (f), (g), and (h) and add the following provisions at the end
thereof:
     “With respect to any claim for compensation pursuant to this Section 4.2,
the parties hereto hereby further agree that:
     (a) Each Affected Party will promptly notify the Borrower and the Agent of
any event of which it has knowledge (including any future event that, in the
judgment of such Affected Party, is reasonably certain to occur) which will
entitle such Affected Party to compensation pursuant to this Section 4.2;
provided, however, no failure to give or delay in giving such notification shall
adversely affect the rights of any Affected Party to such compensation;
     (b) In determining any amount provided for or referred to in this
Section 4.2, an Affected Party may use any reasonable averaging and attribution
methods (consistent with its ordinary business practices) that it (in its
reasonable discretion) shall deem applicable. Any Affected Party when making a
claim under this Section 4.2 shall submit to the Borrower the above-referenced
certificate as to such actual increased cost or actual reduced return (including
calculation thereof in reasonable detail), which statement shall, in the absence
of demonstrable error, be conclusive and binding upon the Borrower; and
     (c) Each of the Lenders agrees, and will require each Affected Party to
agree that, with reasonable promptness after an officer of such Lender or such
Affected Party responsible for administering the Transaction Documents becomes

3



--------------------------------------------------------------------------------



 



aware that it has become an Affected Party under this Section 4.2, is entitled
to receive payments under this Section 4.2, or is or has become subject to U.S.
withholding taxes payable by any Loan Party in respect of its investment
hereunder, it will, to the extent not inconsistent with any internal policy of
such Person or any applicable legal or regulatory restriction, (i) use all
reasonable efforts to make, fund or maintain its commitment or investment
hereunder through another branch or office of such Affected Party, or (ii) take
such other reasonable measures, if, as a result thereof, the circumstances which
would cause such Person to be an Affected Party under this Section 4.2 would
cease to exist, or the additional amounts which would otherwise be required to
be paid to such Person pursuant to this Section 4.2 would be reduced, or such
withholding taxes would be reduced, and if the making, funding or maintaining of
such commitment or investment through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such commitment or investment or the interests of such Person; provided that,
such Person will not be obligated to utilize such other lending office pursuant
to this Section 4.2 unless the Borrower agrees to pay all incremental expenses
incurred by such Person as a result of utilizing such other office as described
in clause (i) above. For the avoidance of doubt, any interpretation of
Accounting Research Bulletin No. 51 by the Financial Accounting Standards Board
which becomes applicable to the Liquidity Banks shall constitute a Regulatory
Change subject to this Section 4.2.”
     2.9. Section 6.1(n) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “(n) Lock-Boxes and Lock-Box Accounts. The names and addresses of all the
Lock-Box Banks, together with the addresses for the Lock-Boxes and account
numbers of the related accounts of the Borrower at such Lock-Box Banks, are
specified in Schedule 6.1(n) (or have been notified to and approved by the Agent
in accordance with Section 7.3(d)). Each of the Lock-Boxes and Lock-Box Accounts
are subject to a Lock-Box Agreement that is in full force and effect.”
     2.10. The first sentence of Section 7.1(i) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
     “All Obligors shall be instructed to make payments on Receivables directly
to a Lock-Box and related Lock-Box Account, each of which is the subject of a
Lock-Box Agreement.”
     2.11. The following new Section 7.1(k) is hereby added to the Credit
Agreement:
     “(k) Ratings Confirmation. Upon written request of the Agent, the Servicer
shall (at its own expense and on a best efforts basis) obtain a rating, in form
satisfactory to the Agent, of the facility contemplated by this Agreement (the
“External Rating”) from a nationally-recognized rating agency or rating agencies
reasonably acceptable to the Agent within sixty (60) days from the date of such
written request, such External Rating to be at least equal to AA- (or its
equivalent) (the “Implied Rating”).”

4



--------------------------------------------------------------------------------



 



     2.12. Section 7.3(d) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “Change in Payment Instructions to Obligors. Neither the Borrower nor the
Servicer will add or terminate any bank as a Lock-Box Bank or add or change a
Lock-Box or Lock-Box Account from those listed in Schedule 6.1(n) or otherwise
make any material change in its instructions to Obligors regarding payments to
be made to the Borrower or the Servicer or payments to be made to any Lock-Box
Bank (which shall not include a change in instructions solely for the purpose of
directing Obligors to make such payments to another existing Lock-Box Bank),
unless (i) the Agent shall have received prior written notice of such addition,
termination or change and (ii) the Agent shall have received duly executed
copies of each new Lock-Box Agreement or applicable amendment thereto.”
     2.13. Section 7.4(b) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
     “(b) Not less than one member of the Borrower’s board of managers (the
“Independent Manager”) shall be an individual who is not, and never has been, a
direct, indirect or beneficial stockholder (other than through a mutual fund the
investment decisions of which are not controlled by such person), officer,
director, employee, affiliate, associate, material supplier or material customer
of Performance Guarantor or any of its Affiliates (other than an Affiliate
organized with a limited purpose charter for the purpose of acquiring
receivables or other financial assets or intangible property). The
organizational documents of the Borrower shall provide that (i) at least one
member of the Borrower’s board of managers or other similar governing body shall
be an Independent Manager, (ii) the Borrower’s board of managers or other
similar governing body shall not approve, or take any other action to cause the
filing of, a voluntary bankruptcy petition with respect to the Borrower unless
the Independent Manager shall approve the taking of such action in writing prior
to the taking of such action, (iii) the Borrower shall notify the Agent in
writing at least ten (10) days prior to replacing the Independent Manager and
(iv) the provisions requiring an Independent Manager and the provision described
in clauses (i), (ii) and (iii) of this paragraph (b) cannot be amended without
the prior written consent of the Independent Manager;”
     2.14. Section 10.1(c)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     “(ii) Any Loan Party fails to perform or observe any other term or covenant
contained in this Agreement (other than Section 7.1(k)) or any other Transaction
Document, and such default shall continue unremedied for a period of 30 days
after the date upon which written notice thereof is given to such Loan Party by
the Agent; or”
     2.15. Section 10.1(d)(iii)(i) of the Credit Agreement is hereby amended by
deleting “twenty (20) consecutive days” and replacing with “five (5) consecutive
days”.
     2.16. Annex A to the Credit Agreement is hereby amended by inserting the
following new definitions in their proper alphabetical order:
     “Additional Interest Option” has the meaning set forth in Section 1.5(d).

5



--------------------------------------------------------------------------------



 



     “Credit Event Amortization Notice” has the meaning set forth in Section
1.5(d).
     “Credit Event Amortization Option” has the meaning set forth in Section
1.5(d).
     “Credit Event Election Notice” has the meaning set forth in Section 1.5(d).
     “External Rating” has the meaning set forth in Section 7.1(k).
     “Implied Rating” has the meaning set forth in Section 7.1(k).
     2.17. Clause (o) of the definition of “Eligible Receivable” in Annex A of
the Credit Agreement is hereby amended and restated in its entirety as follows:
     “(o) the Obligor of which has been directed to make all payments to a
Lock-Box or directly to a Lock-Box Account;”
     2.18. Clause (b) of the definition of “Termination Date” in Annex A of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     “(b) [Reserved],”
     2.19. The definition of “Termination Date” in Annex A of the Credit
Agreement is hereby amended by adding the following new clause (f):
     “(f) the day designated by the Agent to the Borrower as the Termination
Date as a result of the occurrence of a Credit Event in accordance with
Section 1.5(d).”
     2.20. The following definitions in Annex A of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:
     ““ Eurodollar Rate” means, for each day during an Interest Period:
     (i) the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by the Agent to be the offered rate that appears on the page
of the Reuters Screen on such day that displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01) for
deposits in United States dollars (for delivery on a date two Business Days
later) with a term equivalent to one month;
     (ii) in the event the rate referenced in the preceding subsection (i) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the Agent to be the offered rate on such day on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in United States dollars (for delivery on
a date two Business Days later) with a term equivalent to one month; or

6



--------------------------------------------------------------------------------



 



     (iii) in the event the rates referenced in the preceding subsections (i)
and (ii) are not available, the rate per annum determined by the Agent on such
day as the rate of interest at which Dollar deposits (for delivery on a date two
Business days later than such day) in same day funds in the approximate amount
of the applicable investment to be funded by reference to the Eurodollar Rate
and with a term equivalent to one month would be offered by its London Branch to
major banks in the London interbank eurodollar market at their request.”
     ““Eurodollar Rate (Reserve Adjusted)” applicable to any day during an
Interest Period means a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the next higher 1/100th of 1%) by dividing (a) the
applicable Eurodollar Rate for such day during an Interest Period by (b) 1.00
minus the Eurodollar Reserve Percentage.”
     ““Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Board of Governors of
the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities”). The Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.”
     ““Fee Letter” means that certain Third Amended and Restated Fee Letter
dated as of April 14, 2010 by and among the Servicer, the Borrower, YC SUSI and
the Agent, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.”
     ““ Interest Payment Date” means:
     (a) with respect to any CP Rate Loan, each Settlement Date, the date on
which any such Loan is prepaid, in whole or in part, and the Termination Date;
     (b) with respect to any Eurodollar Loan, each Settlement Date, the date on
which any such Loan is prepaid, in whole or in part, and the Termination Date;
     (c) with respect to any Alternate Base Rate Loan, each Settlement Date
while such Loan remains outstanding, the date on which any such Loan is prepaid,
in whole or in part, and the Termination Date; and
     (d) with respect to any Loan while the Default Rate is applicable thereto,
upon demand or, in the absence of any such demand, each Settlement Date while
such Loan remains outstanding, the date on which any such Loan is prepaid, in
whole or in part, and the Termination Date.”
     ““Interest Period” means, with respect to a Eurodollar Loan, (i) initially
the period commencing on (and including) the date of the initial funding of such
Loan and ending on (but excluding) the next following Interest Payment Date, and
(ii) thereafter, each period commencing on (and including) an Interest Payment
Date and ending on (but excluding) the next following Interest Payment Date;
provided that (A) any Interest Period with respect to any

7



--------------------------------------------------------------------------------



 



Eurodollar Loan that would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day; provided that if such
Interest Period would otherwise end on a day which is not a Business Day, and
there is no subsequent Business Day in the same calendar month as such day, such
Interest Period shall end on the next preceding Business Day, and (B) in the
case of any Interest Period for any Loan that commences before the Termination
Date and would otherwise end on a date occurring after the Termination Date,
such Interest Period shall end on such Termination Date and the duration of each
Interest Period which commences on or after the Termination Date shall be of
such duration as shall be selected by the Agent.”
     “Obligor Concentration Limit” means, at any time, in relation to the
aggregate Unpaid Balance of Receivables owed by any single Obligor and its
Affiliated Obligors (if any) (provided that the Servicer may deduct from such
Receivables the Unpaid Balance of Receivables of an Obligor and its affiliated
Obligors that the Servicer can specifically identify as not being Eligible
Receivables), the applicable concentration limit set forth in the chart below
(unless the Agent from time to time upon the Borrower’s request agrees to a
higher percentage of Eligible Receivables for a particular Obligor and its
Affiliates) and determined for Obligors based on their short term unsecured debt
ratings (or, in the absence of such a rating, the equivalent long term unsecured
senior debt rating as specified below) currently assigned to them by S&P or
Moody’s; provided, however, that if such Obligor has a split rating, the
applicable rating will be the lower of the two.

                      S&P Long-   Moody’s Long-   S&P Short-   Moody’s Short-  
Allowable % of Eligible Term Rating   Term Rating   Term Rating   Term Rating  
Receivables
AAA to AA-
  Aaa to Aa2   A-1+   P-1     10 %
 
                   
A+ to A
  Aa3 to A2   A-1         8 %
 
                   
A- to BBB+
  A3 to Baa1   A-2   P-2     4 %
 
                   
BBB to BBB-
  Baa2 to Baa3   A-3   P-3     3 %
 
                   
Below BBB- or
Not Rated
  Below Baa3 or
Not Rated   Below A-3 or
Not Rated   Below P-3 or
Not Rated     2 %

     ““Scheduled Termination Date” means March 1, 2011, unless extended by Bank
of America, as Lender.”
     2.21. Schedule 6.1(n) of the Credit Agreement is hereby amended to add the
following additional Lock-Box:
“Newark Lockbox
Lockbox Number 12406
Packaging Credit Company
P.O. Box 12406
Newark, New Jersey 07101-3506”

8



--------------------------------------------------------------------------------



 



     SECTION 3. Conditions Precedent. This Amendment shall become effective on
the first date on which (i) the Agent shall have received an original
counterpart (or counterparts) of this Amendment, executed and delivered by each
of the parties hereto, or other evidence satisfactory to the Agent of the
execution and delivery of this Amendment by such parties, (ii) the Agent shall
have received a renewal fee in the amount equal to the product of (a) 10 basis
points (0.10%) times (b) the Aggregate Commitment as of the date hereof as more
fully described in the Fee Letter, and (iii) the Agent shall have received all
fees and expenses in connection with this Amendment, including the fees of the
Agent’s legal counsel, Mayer Brown LLP.
     SECTION 4. Miscellaneous.
     4.1. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Borrower and the Servicer hereby
reaffirms all covenants, representations and warranties made in the Credit
Agreement to the extent the same are not amended hereby and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.
     4.2. References to Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
     4.3. Effect on Credit Agreement. Except as specifically amended above, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.
     4.4. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York (without reference to conflicts of laws
principles thereof other than Section 5-1601 of the New York General Obligations
Law).
     4.5. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     4.6. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
     4.7. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Facsimiles shall
be effective as originals.
[Signature Pages Follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            BORROWER:


PACKAGING RECEIVABLES COMPANY,
LLC, a Delaware limited liability company
      By:   /s/ Darla J. Olivier         Name:   Darla J. Olivier       
Title:   Secretary        SERVICER:


PACKAGING CREDIT COMPANY, LLC,
a Delaware limited liability company
      By:   /s/ Darla J. Olivier         Name:   Darla J. Olivier       
Title:   Secretary     

[Signature Pages Continue]

 



--------------------------------------------------------------------------------



 



            LENDERS:

YC SUSI TRUST,
as a Lender


By: Bank of America, National Association, its
       attorney-in-fact
              By:   /s/ Nina Austin         Name:   Nina Austin        Title:  
Vice President        BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Nina Austin         Name:   Nina Austin        Title:   Vice
President        AGENT:

BANK OF AMERICA, NATIONAL ASSOCIATION
      By:   /s/ Nina Austin         Name:   Nina Austin        Title:   Vice
President     

 